Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over recipe for “ no dough meat crust pizza for the low carb dieter” in view  of Schreider.
For claim 1, the recipe teaches to make consumable for low-carbohydrate snacking.  The recipe comprises the steps of mixing protein with cheese to form a base composition, providing a baking pizza pan which is the same as the claimed sheet having conductive properties, spread the base composition on the pan, sprinkling cheese on the base composition and baking at 350 degree for 25 minutes.  For claim 2, the protein is pre-cooked beef. 
The recipe does not recite adding seasoning with the protein and the lactose-free cheese as in claim 1, the types of seasoning as in claim 3, the types of cheese as in claims 4,7-9.
Schreider discloses gluten free and carbohydrate free product.  The product is made of ground meat in which seasonings, spices or additives can be added to impart flavor, texture and taste to the mixture and cheese.  The cheese includes parmesan, mozzarella or any other ground cheese.  ( see paragraphs 0007-0009)
The recipe teaches to add pizza seasoning to taste and Schreider teaches to add seasonings, spices can be added to the met to impart flavor and taste.  It would have been obvious to one skilled in the art to add seasoning and spices to the meat to impart taste and flavor.  The specific seasonings and spices selected would have been an obvious matter of choice depending on the taste and flavor desired.  Seasonings such as garlic powder, cumin, black pepper, cayenne pepper etc.. are all known.  It would have been obvious to use lactose free cheese when lactose intolerance is a concern. It would also have been obvious to use other cheeses including parmesan, muenster and cheddar depending on the taste desired.  It would have been obvious to use a mixture of cheese as an obvious matter of taste desired. 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
                    This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A 
(Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the recipe “ no dough meat crust pizza for the low carb dieter” in view of Schreider as applied to claims 1-4, 7-9 above, and further in view of the discussion on “ What is the point of rubbing lime/lemon juice on meats before cooking them”.
The recipe and Schreider do not teach adding lime juice.
The discussion states that lemon/lime juice adds flavor to the meat.  The acidic in the lime juice tenders the meat tissue and adds flavor to the meat.
It would have been obvious to add lime juice to the base composition comprising meat to add flavor and to help the seasoning to absorb as the acid tenderizes the meat tissue.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
                    This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A 
(Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aly discloses process of making protein-based pizza crust.
Johns et al discloses process of making flourless baked good with meat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Saturday, May 7, 2022
/LIEN T TRAN/               Primary Examiner, Art Unit 1793